 

Exhibit 10.6

Execution Version

FOURTH AMENDMENT AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT,

SECURITY AND GUARANTY AGREEMENT

This FOURTH AMENDMENT AND LIMITED WAIVER TO AMENDED AND RESTATED CREDIT,
SECURITY AND GUARANTY AGREEMENT (this “Agreement”) is made as of this 9th day of
August, 2016, by and among ALPHATEC HOLDINGS, INC., a Delaware corporation
(“Alphatec Holdings”), ALPHATEC SPINE, INC., a California corporation (“Alphatec
Spine”), ALPHATEC INTERNATIONAL LLC, a Delaware limited liability company
(“Alphatec International”), and ALPHATEC PACIFIC, INC. (also known as
Kabushiki-Kaisha Alphatec Pacific), a Japanese company (“Alphatec Pacific” and
together with Alphatec Holdings, Alphatec Spine, and Alphatec International,
each being referred to herein individually as a “Borrower”, and collectively as
“Borrowers”), MIDCAP FUNDING IV TRUST (formerly known as MidCap Funding IV,
LLC), as Agent for Lenders (in such capacity and together with its permitted
successors and assigns, the “Agent”), and MIDCAP FUNDING IV TRUST, individually,
as a Lender, and the other financial institutions or other entities from time to
time parties to the Credit Agreement referenced below, each as a Lender.

RECITALS

A. Agent, Lenders, and Borrowers have entered into that certain Amended and
Restated Credit, Security and Guaranty Agreement, dated as of August 30, 2013,
as amended by the First Amendment to Amended and Restated Credit, Security and
Guaranty Agreement, dated as of March 17, 2014, by the Second Amendment to
Amended and Restated Credit, Security and Guaranty Agreement, dated as of July
10, 2015, and by the Third Amendment and Waiver to Amended and Restated Credit,
Security and Guaranty Agreement, dated as of March 11, 2016 (and as further
amended, modified, supplemented and restated from time to time prior to the date
hereof, the “Original Credit Agreement” and as the same is modified hereby and
as it may be further amended, modified, supplemented and restated from time to
time, the “Credit Agreement”), pursuant to which the Lenders have agreed to make
certain advances of money and to extend certain financial accommodations to
Borrowers and certain of its Affiliates in the amounts and manner set forth in
the Credit Agreement.

B. Pursuant to Section 2.11(i)(v) of the Original Credit Agreement, Borrowers
are required to maintain at least seventy percent (70%) of the cash held by
Holdings and its Subsidiaries in Deposit Accounts located in the United States
that are subject to Deposit Account Control Agreements and the Borrowers failed
to comply with such requirement for certain periods during the months of May,
2016 and June, 2016, which failures constitute Events of Default under Section
10.1(a)(ii) of the Credit Agreement (the “Cash Balance Events of Default”).

C. Pursuant to Section 6.2 of the Original Credit Agreement, Borrowers are
required to maintain a Fixed Charge Coverage Ratio for the applicable Defined
Period of at least 1.00 to 1.00 for each month that is the last month of a
Fiscal Quarter and of at least 0.75 to 1.00 for each month other than a month
that is the last month of a Fiscal Quarter and Borrowers failed to comply with
such requirement for the Defined Periods ending May 31, 2016 and June 30, 2016
(the “FCCR Events of Default”) which failures constitute Events of Default under
Section 10.1(a)(ii) of the Credit Agreement.

D. Pursuant to Section 6.5 of the Original Credit Agreement, Borrowers are
required to maintain a Total Leverage Ratio for the applicable Defined Period of
no greater than 5.00 to 1.00 and Borrowers failed to comply with such
requirement for the Defined Period ending May 31, 2016 (the “TLR Event of
Default” and, together with the Cash Balance Events of Default and the FCCR
Events of Default, collectively, the “Subject Events of Default”) which failures
constitute Events of Default under Section 10.1(a)(ii) of the Credit Agreement.

E. Borrowers have requested that Agent and Lenders agree (subject to the terms
and conditions set forth herein) to waive, ab initio, the Subject Events of
Default.

 

 

 

 

 

--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, Lenders and Borrowers
hereby agree as follows:

1. Recitals. This Agreement shall constitute a Financing Document and the
Recitals and each reference to the Credit Agreement in the Original Credit
Agreement, unless otherwise expressly noted, will be deemed to reference the
Credit Agreement as modified hereby. The Recitals set forth above shall be
construed as part of this Agreement as if set forth fully in the body of this
Agreement and capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Original Credit Agreement (including those
capitalized terms used in the Recitals hereto).

2. Limited Waiver.

(a) At the request of and as an accommodation to the Borrowers and subject to
the terms and conditions set forth herein, Agent and Required Lenders hereby
waive, ab initio, the Subject Events of Default.

(b) The limited waivers set forth in this Section 2 are effective solely for the
purposes set forth herein and shall be limited precisely as written and shall
not, except as expressly provided herein, be deemed to (a) be a consent to any
amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Financing Document; (b) prejudice any right that Agent
or Lenders have or may have in the future under or in connection with the Credit
Agreement or any other Financing Document; (c) constitute a consent to or waiver
of any past, present or future Default or Event of Default (other than the
Subject Events of Default) or other violation of any provisions of the Credit
Agreement or any other Financing Documents; (d) create any obligation to forbear
from taking any enforcement action, or to make any further extensions of credit;
or (e) establish a custom or course of dealing among any of the Credit Parties,
on the one hand, or Agent or any Lender, on the other hand.

3. Amendments to the Original Credit Agreement. Subject to the terms and
conditions of this Agreement, including, without limitation, the conditions to
effectiveness set forth in Section 6 below, the Original Credit Agreement is
hereby amended as follows:

(a) The definition of “Revolving Loan Limit” in Section 1.1 of the Original
Credit Agreement is hereby amended by deleting such definition in its entirety
and replacing it with the following:

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base; provided, that commencing on the Fourth
Amendment Effective Date and ending on September 15, 2016, the Revolving Loan
Limit shall be the lesser of (1) the Revolving Loan Commitment and (2) the
Borrowing Base plus $2,200,000.

(b) The following definition of “Fourth Amendment Effective Date” is hereby
added to Section 1.1 of the Original Credit Agreement in appropriate
alphabetical order therein:

“Fourth Amendment Effective Date” means August 9, 2016.

4. Representations and Warranties; Reaffirmation of Security Interest; Updated
Schedules. Each Borrower hereby (a) confirms that, after giving effect to the
agreements contained herein, all of the representations and warranties set forth
in the Credit Agreement are true and correct in all material respects (without
duplication of any materiality qualifier in the text of such representation or
warranty) with respect to such Borrower as of the date hereof except to the
extent that any such representation or warranty relates to a specific date in
which case such representation or warranty shall be true and correct as of such
earlier date, and (b) covenants to perform its respective obligations under the
Credit Agreement. Each Borrower further represents and warrants that (x) the
organizational documents of such Borrower delivered to Agent on or prior to
March 17, 2014 in connection with the Original Credit Agreement remain true,
accurate and complete and have not been amended, supplemented or restated and
are, and continue to be, in full force and effect, (y) it has received all
consents and delivered all notices, including those under the Purchase and Sale
Agreement dated as of July 25, 2016 (the “Globus Purchase Agreement”), between
Globus Medical Ireland, Ltd., as buyer and Alphatec Holdings, as seller,
required to be delivered in connection with this Agreement and the transactions
contemplated hereby, and (z) that no breach of or default under the Globus
Purchase Agreement exists (or would exist after giving effect to this
Agreement), that has not been waived or cured. Each Borrower confirms and agrees
that all security interests and Liens granted to Agent continue in full force
and effect, and all Collateral remains free and clear of any Liens, other than
those granted to Agent and Permitted Liens. Nothing herein is intended to impair
or limit the validity, priority or extent of Agent’s security interests in and
Liens on the Collateral. Each Borrower acknowledges and agrees that the Credit
Agreement, the other Financing Documents and this Agreement constitute the
legal, valid and binding obligation of each Borrower, and are enforceable
against each Borrower in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

2

 

--------------------------------------------------------------------------------

 

5. Costs and Fees. Borrowers shall be responsible for the payment of all
reasonable and documented out-of-pocket costs and fees of Agent’s counsel
incurred in connection with the preparation of this Agreement and any related
documents. If Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Agent or such Lender for the work
performed.

6. Conditions to Effectiveness. This Agreement shall become effective as of the
date on which each of the following conditions has been satisfied, as determined
by Agent in its sole discretion:

(a) Borrowers shall have delivered to Agent this Agreement duly executed by an
authorized officer of each Borrower;

(b) Borrowers shall have delivered to Agent that certain fee letter, dated as of
or before the date hereof, from Agent to Alphatec Holdings and agreed and
accepted by Borrowers;

(c) after giving effect to the agreements contained herein, all of the
representations and warranties of Borrowers set forth in the herein and in the
other Financing Documents are true and correct in all material respects (without
duplication of any materiality qualifier in the text of such representation or
warranty) with respect to such Borrower as of the date hereof except to the
extent that any such representation or warranty relates to a specific date in
which case such representations and warranties were true and correct in all
material respects (without duplication of any materiality qualifier in the text
of such representation or warranty) on and as of such date (and such parties’
delivery of their respective signatures hereto shall be deemed to be its
certification thereof);

(d) after giving effect to the agreements set forth herein, no Default or Event
of Default shall exist under any of the Financing Documents (and such parties’
delivery of their respective signatures hereto shall be deemed to be its
certification thereof);

(e) Borrower shall have delivered such other documents, information,
certificates, records, permits, and filings as the Agent may reasonably request;
and

(f) Agent shall have received from Borrowers all of the fees owing pursuant to
this Agreement, including without limitation, Agent’s reasonable out-of-pocket
legal fees and expenses pursuant to Section 5 of this Agreement.

7. Release. In consideration of the agreements of Agent and Required Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Borrower, voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself and all of its respective parents, subsidiaries,
affiliates, members, managers, predecessors, successors, and assigns, and each
of their respective current and former directors, officers, shareholders,
agents, and employees, and each of their respective predecessors, successors,
heirs, and assigns (individually and collectively, the “Releasing Parties”) does
hereby fully and completely release, acquit and forever discharge each of Agent,
Lenders, and each their respective parents, subsidiaries, affiliates, members,
managers, shareholders, directors, officers and employees, and each of their
respective predecessors, successors, heirs, and assigns (individually and
collectively, the “Released Parties”), of and from any and all actions, causes
of action, suits, debts, disputes, damages, claims, obligations, liabilities,
costs, expenses and demands of any kind whatsoever, at law or in equity, whether
matured or unmatured, liquidated or unliquidated, vested or contingent, choate
or inchoate, known or unknown that the Releasing Parties (or any of them) has
against the Released Parties or any of them (whether directly or indirectly),
based in whole or in part on facts, whether or not now known, existing on or
before the Effective Date, that relate to, arise out of or otherwise are in
connection with: (i) any or all of the Financing Documents or transactions
contemplated thereby or any actions or omissions in connection therewith or (ii)
any aspect of the dealings or relationships between or among any or all of the
Borrowers, on the one hand, and any or all of the Released Parties, on the other
hand, relating to any or all of the documents, transactions, actions or
omissions referenced in clause (i) hereof. Each Borrower acknowledges that the
foregoing release is a material inducement to Agent’s and Required Lender’s
decision to enter into this Agreement and agree to the modifications
contemplated hereunder, and has been relied upon by Agent and Required Lenders
in connection therewith.

8. No Waiver or Novation. The execution, delivery and effectiveness of this
Agreement shall not, except as expressly provided in this Agreement, operate as
a waiver of any right, power or remedy of Agent, nor constitute a waiver of any
provision of the Credit Agreement, the Financing Documents or any other
documents, instruments and agreements executed or delivered in connection with
any of the foregoing. Except as set forth in Section 2 above, nothing herein is
intended or shall be construed as a waiver of any existing Defaults or Events of
Default under the Credit Agreement or other Financing Documents or any of
Agent’s rights and remedies in respect of such Defaults or Events of Default.
This Agreement (together with any other document executed in connection
herewith) is not intended to be, nor shall it be construed as, a novation of the
Credit Agreement.

9. Affirmation. Except as specifically modified pursuant to the terms hereof,
each Borrower hereby acknowledges and agrees that the Credit Agreement and all
other Financing Documents (and all covenants, terms, conditions and agreements
therein) shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers. Each Borrower covenants and agrees to
comply with all of the terms, covenants and conditions of the Credit Agreement
and the Financing Documents, notwithstanding any prior course of conduct,
waivers, releases or other actions or inactions on Agent’s or any Lender’s part
which might otherwise constitute or be construed as a waiver of or amendment to
such terms, covenants and conditions.

3

 

--------------------------------------------------------------------------------

 

10. Confidentiality. No Borrower will disclose the contents of this Agreement,
the Credit Agreement or any of the other Financing Documents to any third party
(including, without limitation, any financial institution or intermediary)
without Agent’s prior written consent, other than to Borrowers’ officers and
advisors on a need-to-know basis or as otherwise may be required by Law,
including to any court or regulatory agency having jurisdiction over such
Borrower. Each Borrower agrees to inform all such persons who receive
information concerning this Agreement, the Credit Agreement and the other
Financing Documents that such information is confidential and may not be
disclosed to any other person except as may be required by Law, including to any
court or regulatory agency having jurisdiction over such Borrower.

11. Miscellaneous.

(a) Reference to the Effect on the Credit Agreement. Upon the effectiveness of
this Agreement, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of similar import shall mean and be a
reference to the Credit Agreement, as modified by this Agreement. Except as
specifically modified by this Agreement, the Credit Agreement, and all other
Financing Documents (and all covenants, terms, conditions and agreements
therein), shall remain in full force and effect, and are hereby ratified and
confirmed in all respects by Borrowers.

(b) Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 12.8 (Governing Law; Submission to
Jurisdiction) and Section 12.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.

(c) Headings. Section headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(d) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by electronic mail delivery of an
electronic version (e.g., .pdf or .tif file) of an executed signature page shall
be effective as delivery of an original executed counterpart hereof and shall
bind the parties hereto.

(e) Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.

(f) Severability. In case any provision of or obligation under this Agreement
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

(g) Successors/Assigns. This Agreement shall bind, and the rights hereunder
shall inure to, the respective successors and assigns of the parties hereto,
subject to the provisions of the Credit Agreement and the other Financing
Documents.

[SIGNATURES APPEAR ON FOLLOWING PAGES]

 

 

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an agreement executed under seal, the undersigned have
executed this Agreement under seal as of the day and year first hereinabove set
forth.

 

AGENT:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Maurice Amsellem (SEAL)

 

Name:

 

Maurice Amsellem

 

Title:

 

Authorized Signatory

 

 

 

 

LENDERS:

MIDCAP FUNDING IV TRUST, a Delaware statutory trust

 

 

 

 

 

By:

 

Apollo Capital Management, L.P.,

 

 

 

its investment manager

 

 

 

 

 

By:

 

Apollo Capital Management GP, LLC,

 

 

 

its general partner

 

 

 

 

 

By:

 

/s/ Maurice Amsellem (SEAL)

 

Name:

 

Maurice Amsellem

 

Title:

 

Authorized Signatory

 

[Signatures Continue on Following Page]

 

 

MidCap / Alphatec / Fourth Amendment and Limited Waiver to A&R Credit Agreement
(August 2016)

DC - 039759/000002 - 8595606

--------------------------------------------------------------------------------

 

 

BORROWERS:

ALPHATEC HOLDING, INC., a Delaware corpation

 

 

 

 

 

By:

 

/s/ Michael O' Neill (SEAL)

 

Name:

 

Michael O' Neill

 

Title:

 

Chief Financial Officer

 

 

 

 

 

ALPHATEC SPINE, INc, a California corporation

 

 

 

 

 

By:

 

/s/ Michael O' Neill (SEAL)

 

Name:

 

Michael O' Neill

 

Title:

 

Chief Financial Officer

 

 

 

 

 

ALPHATEC INTERNATIONAL LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

/s/ Ebun S. Garner, Esq. (SEAL)

 

Name:

 

Ebun S. Garner, Esq.

 

Title:

 

General Counsel and SVP, Alphatec Holdings, Inc., General Partner of Alphatec
Holdings, International C.V., Sole Member

 

 

 

 

 

ALPHATEC PACIFIC, INC., a Japanese company

 

 

 

 

 

By:

 

/s/ Ebun S. Garner, Esq.

 

Name:

 

Ebun S. Garner, Esq.

 

Title:

 

Director

 

 

MidCap / Alphatec / Fourth Amendment and Limited Waiver to A&R Credit Agreement
(August 2016)

DC - 039759/000002 - 8595606